Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of July 29, 2011
among Donegal Mutual Insurance Company, a Pennsylvania mutual insurance company
having its principal place of business at 1195 River Road, Marietta,
Pennsylvania 17547 (“Donegal Mutual”), Donegal Group Inc., a Delaware
corporation having its principal place of business at 1195 River Road, Marietta,
Pennsylvania 17547 (“DGI,” and, together with Donegal Mutual, the “Employers”),
and Donald H. Nikolaus, an individual whose principal office address is 1195
River Road, Marietta, Pennsylvania 17547 (the “Executive”).
WITNESSETH:
     WHEREAS, the Employers desire, by this Agreement, to provide for the
continued employment of the Executive by the Employers, and the Executive
desires to provide for the continued employment of the Executive by the
Employers, all in accordance with the terms and subject to the conditions set
forth in this Agreement; and
     WHEREAS, the parties are entering into this Agreement to set forth and
confirm their respective rights and obligations with respect to the Executive’s
continued employment by the Employers;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employers and the Executive, intending to be
legally bound hereby, mutually agree as follows:
     1. Employment and Term.
          (a) (i) Effective August 1, 2011 (the “Effective Date”), (i) Donegal
Mutual agrees to continue to employ the Executive, and the Executive agrees to
continue the Executive’s employment, as the President and Chief Executive
Officer of Donegal Mutual and (ii) DGI agrees to employ the Executive, and the
Executive agrees to continue the Executive’s employment, as the President and
Chief Executive Officer of DGI, with the positions described in clauses (i) and
(ii) collectively referred to in this Agreement as the “Position”, in accordance
with the terms and subject to the conditions this Agreement sets forth. Donegal
Mutual and DGI shall be jointly and severally liable to the Executive with
respect to (i) all liabilities of Donegal Mutual to the Executive under this
Agreement and (ii) all liabilities of DGI to the Executive under this Agreement;
provided, however, that Donegal Mutual shall not be responsible for any
liability of DGI to the Executive to the extent that DGI has discharged such
liability, and DGI shall not be responsible for any liability of Donegal Mutual
to the Executive to the extent that Donegal Mutual has discharged such
liability.

 



--------------------------------------------------------------------------------



 



               (ii) The term of this Agreement, as the same may be extended from
time to time pursuant to the provisions of this clause (ii) or otherwise, shall
commence on the Effective Date and end on the fifth anniversary of the Effective
Date, provided, however, that on the first anniversary of the Effective Date and
on each subsequent anniversary of the Effective Date (each, an “Extension
Date”), the Term shall automatically extend for one additional year so that on
each such succeeding Extension Date, this Agreement shall have a remaining Term
of five years, unless either the Executive or the respective board of directors
of Donegal Mutual and DGI (together, the “Boards”) give notice to the other, not
less than six months in advance of the next succeeding Extension Date, that such
automatic extensions shall terminate as of such next succeeding Extension Date,
unless the Employers earlier terminate the employment of the Executive for
Cause, as defined in this Agreement, or because of the death or the Permanent
Disability, as defined in this Agreement, of the Executive.
          (b) Unless this Agreement otherwise provides or pursuant to the mutual
agreement of the Employers and the Executive, all of the terms and conditions of
this Agreement shall continue in full force and effect throughout the Term and,
with respect to those terms and conditions that apply after the Term, after the
Term. Upon the retirement of the Executive as President and Chief Executive
Officer of Donegal Mutual and DGI or such earlier date on which the Employers
terminate the employment of the Executive under this Agreement for other than
Cause or the Death or the Permanent Disability of the Executive or the
Executive’s termination of the Executive’s employment under this Agreement for
Good Reason, as defined in this Agreement, on such date, the term of the
Consulting Agreement dated as of July 29, 2011 (the “Consulting Agreement”)
among the Employers and the Executive, in substantially the form of Appendix A
to this Agreement, shall commence and shall continue for a period of five years
thereafter.
          (c) Notwithstanding paragraph 1(a) of this Agreement, the Employers,
by action of the Boards and effective as specified in a written notice thereof
to the Executive in accordance with the terms of this Agreement, shall have the
right to terminate the Executive’s employment under this Agreement at any time
during the Term, for Cause or other than for Cause or on account of the
Executive’s death or Permanent Disability, subject to the provisions of this
paragraph 1.
               (i) As used in this Agreement, “Cause” shall mean (A) the
Executive’s willful and continued failure substantially to perform the
Executive’s material duties with the Employers as set forth in this Agreement,
or the commission by the Executive of any activities constituting a willful
violation or breach under any material federal, state or local law or regulation
applicable to the activities of Donegal Mutual or DGI or their respective
subsidiaries and affiliates, in each case, after notice of such failure, breach
or violation from the Employers to the Executive and a reasonable opportunity
for the Executive to cure such failure, breach or violation in all material
respects, (B) fraud, breach of fiduciary duty,

-2-



--------------------------------------------------------------------------------



 



dishonesty, misappropriation or other actions by the Executive that cause
intentional material damage to the property or business of Donegal Mutual or DGI
or their respective subsidiaries and affiliates, (C) the Executive’s repeated
absences from work such that the Executive is substantially unable to perform
the Executive’s duties under this Agreement in all material respects other than
for physical or mental impairment or illness or (D) the Executive’s
non-compliance with the provisions of paragraph 2(b) of this Agreement after
notice of such non-compliance from the Employers to the Executive and a
reasonable opportunity for the Executive to cure such non-compliance.
Notwithstanding the foregoing, the Employers may not terminate the Executive’s
employment under this Agreement for Cause unless the Employers provide the
Executive with (A) written notice of special meetings of the Boards of the
Employers given in accordance with the By-laws of the Employers to consider the
termination of the Executive’s employment under this Agreement for Cause and
(B) the Boards provide the Executive with the opportunity to address such
special meetings.
               (ii) As used in this Agreement, “Permanent Disability” shall mean
a physical or mental disability of the Executive such that the Executive is
substantially unable to perform those duties that the Executive would otherwise
reasonably be expected to continue to perform and the Executive’s nonperformance
of such duties has continued for a period of 240 consecutive days, provided,
however, that in order to terminate the Executive’s employment under this
Agreement on account of Permanent Disability, the Employers must provide the
Executive with written notice of the Boards’ good faith determinations to
terminate the Executive’s employment under this Agreement for reason of
Permanent Disability not less than 30 days prior to such termination, and such
notice shall specify the date of termination. Until the specified effective date
of termination by reason of Permanent Disability, the Executive shall continue
to receive compensation at the rates set forth in paragraph 3 of this Agreement.
No termination of the Executive’s employment under this Agreement because of
Permanent Disability shall impair any rights of the Executive under any
disability insurance policy the Employers maintained at the commencement of the
aforesaid 240-day period.
          (d) The Executive shall have the right to terminate the Executive’s
employment under this Agreement at any time during the Term for Good Reason or
without Good Reason or in the event a Change of Control occurs.
               (i) As used in this Agreement, “Good Reason” shall mean (A) a
material diminishment of the Executive’s Position or the scope of the
Executive’s authority, duties or responsibilities as this Agreement describes
without the Executive’s written consent, excluding for this purpose any action
the Employers do not take in bad faith and that the Employers remedy promptly
following written notice thereof from the Executive to the Employers, or (B) a
material breach by either Employer of its respective obligations to the
Executive under this Agreement, provided, that with respect to any termination
by the

-3-



--------------------------------------------------------------------------------



 



Executive for Good Reason, the Executive shall have provided the Employers with
written notice within 90 days of the date on which the Employers first had
actual knowledge of the existence of the Good Reason and which Good Reason shall
not have been cured or otherwise rectified by the Employers in all material
respects to the reasonable satisfaction of the Executive within 30 days after
the Employers receive such written notice or (C) any termination of the
Executive’s employment under this Agreement without Cause.
               (ii) “Change of Control” shall mean (A) the acquisition of shares
of DGI by any “person” or “group,” as Rule 13d-3 under the Securities Exchange
Act of 1934, as now or hereafter amended, uses such terms in a transaction or
series of transactions that result in such person or group directly or
indirectly first owning after the Effective Date more than 25% of the aggregate
voting power of DGI’s Class A common stock and Class B common stock taken as a
single class, (B) the consummation of a merger or other business combination
transaction after which the holders of the outstanding voting capital stock of
DGI taken as a single class do not collectively own 60% or more of the aggregate
voting power of the entity surviving such merger or other business combination
transaction, (C) the sale, lease, exchange or other transfer in a transaction or
series of transactions of all or substantially all of the assets of DGI, but
excluding therefrom the sale and re-investment of the consolidated investment
portfolio of DGI and its subsidiaries, (D) as the result of or in connection
with any cash tender offer or exchange offer, merger or other business
combination transaction, sale of assets or contested-election of directors or
any combination of the foregoing transactions or (E) the acquisition of
“control” of Donegal Mutual as such term is defined in the Pennsylvania
Insurance Holding Companies Act (each, a “Transaction”), the persons who
constituted a majority of the members of the Boards on the Effective Date and
persons whose election as members of the Boards received the approval of such
members then still in office or whose subsequent election had been so approved
prior to the date of a Transaction, but before the occurrence of an event that
constitutes a Change of Control, no longer constitute such a majority of the
Boards then in office. A Transaction constituting a Change of Control shall be
deemed to have occurred only upon the closing of the Transaction.
          (e) (i) If (A) the Employers terminate the Executive’s employment
under this Agreement for any reason other than for Cause and such termination
occurs as of a date that is within 270 days preceding or within 180 days after
the consummation of a Change of Control (with such 270-day period and such
180-day period collectively referred to in this Agreement as a “Change of
Control Period”, (B) the Employers terminate this Agreement as a result of the
death or Permanent Disability of the Executive, effective as of a date within a
Change of Control Period, (C) the Executive terminates the Executive’s
employment under this Agreement within 180 days after the consummation of a
Change of Control or (D) the Executive terminates the Executive’s employment
under this Agreement for Good Reason, the Employers shall pay to the Executive
or the Executive’s estate promptly after the event giving rise to such payment
occurs, an amount equal to the sum of (x) (1) the Executive’s Base Salary, as
defined in this Agreement, accrued through the date the termination of the

-4-



--------------------------------------------------------------------------------



 



Executive’s employment under this Agreement is effective, (2) any incentive the
Employers have the obligation to pay to the Executive pursuant to paragraph 3(b)
of this Agreement, (3) any amounts payable under any of the Employers’ benefit
plans in accordance with the terms of such plans, except as Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) may otherwise require and
(4) any amount in respect of excise taxes the Employers have the obligation to
pay to the Executive pursuant to paragraph 1(e) of this Agreement, with such
payments, rights and benefits described in clauses (x)(1), (x)(2) and (x)(3) of
this Agreement being collectively referred to in this Agreement as the “Accrued
Obligations,” (y) an amount equal to the aggregate premiums that the Executive
would have to pay to maintain in effect throughout the period (the “Subsequent
Period”) from the date of termination of the Executive’s employment under this
Agreement through the remainder of the Term had the Executive remained employed,
assuming no increase in insurance premium rates, the same medical, health,
disability and life insurance coverage the Employers provided to the Executive
immediately prior to the date of such termination (the “Benefit Obligations”)
and (z) the Employers shall pay to the Executive or the Executive’s estate, as a
severance payment, for three years from the date of such termination, the
Executive’s annual Base Salary as of the effective date of termination of the
Executive’s employment under this Agreement and the incentive paid to the
Executive during the last completed fiscal year of the Employers before such
termination. The Employers shall pay such amounts to the Executive in 36 equal
monthly installments.
               (ii) If the Employers terminate the Executive’s employment under
this Agreement for any reason other than for Cause effective as of a date that
is not within a Change of Control Period or (B) the Executive terminates the
Executive’s employment under this Agreement for Good Reason effective as of a
date that is not within a Change of Control Period, the Employers shall pay the
Executive, provided the Executive concurrently signs and delivers a general
release in a commercially reasonable form that is mutually acceptable to the
Employers and the Executive in favor of the Employers and their respective
subsidiaries, an amount equal to the sum of (w) the Accrued Obligations, (x) the
Benefit Obligations and (y) the Executive’s Base Salary as of the effective date
of termination of the Executive’s employment under this Agreement the Executive
would have received had the Executive remained employed under this Agreement for
the Subsequent Period.
               (iii) If (A) the Employers terminate the Executive’s employment
under this Agreement for Cause or because of the death or Permanent Disability
of the Executive or (B) the Executive terminates the Executive’s employment
under this Agreement for any reason other than Good Reason, the Executive’s
death or Permanent Disability or (C) the Employers terminate this Agreement as a
result of the death or Permanent Disability of the Executive effective as of a
date that is not within a Change of Control Period, the sole obligation of the
Employers to the Executive under this Agreement shall be to pay the Accrued
Obligations to the Executive or the Executive’s estate, provided, however, that
in the event the Employers terminate the employment of the Executive under this
Agreement

-5-



--------------------------------------------------------------------------------



 



because of the death of the Executive, the Employers shall pay to the personal
representatives of the Executive an amount equal to the Executive’s Base Salary
and incentive for the remainder of the Term. The Employers shall pay such
amounts to the Executive at the same time and in the same installments had the
Executive remained employed under this Agreement for the remainder of the Term.
               (iv) No provision of this Agreement shall adversely affect any
vested rights of the Executive under the Employers’ existing employee benefit
plans or other plans the Employers may establish in the future; provided,
however, upon the termination of the employment of the Executive as provided in
this Agreement, all future vesting of the Executive’s rights under the existing
and any future employee benefit plans shall terminate without further action by
the Employers.
               (v) The Employers and the Executive intend that this Agreement be
drafted and administered in compliance with section 409A of the Code, including,
but not limited to, any future amendments to Section 409A, and any other
Internal Revenue Service (“IRS”) or other governmental rulings or
interpretations (together, “Section 409A”) issued pursuant to Section 409A so as
not to subject the Executive to payment of interest or any additional tax under
Code section 409A. The Employers and the Executive intend for any payments under
paragraphs 1(e)(i), (ii) or (iii) to satisfy either the requirements of
Section 409A or to be exempt from the application of Section 409A, and the
Employers and the Executive shall construe and interpret this Agreement
accordingly. In furtherance of such intent, if payment or provision of any
amount or benefit under this Agreement that is subject to Section 409A at the
time specified in this Agreement would subject such amount or benefit to any
additional tax under Section 409A, the Employers shall postpone payment or
provision of such amount or benefit to the earliest commencement date on which
the Employers can make such payment or provision of such amount or benefit
without incurring such additional tax, but not in excess of six months. In
addition, to the extent that any IRS guidance issued under Section 409A would
result in the Executive being subject to the payment of interest or any
additional tax under Section 409A, the Employers and the Executive agree, to the
extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest or additional tax under Section 409A. Any such
amendment shall have the minimum economic effect necessary and be determined
reasonably and in good faith by the Employers and the Executive.
               (vi) If a payment under paragraph 1(e)(i), (ii) or (iii) of this
Agreement does not qualify as a short-term deferral under Section 409A or any
similar or successor provisions, and the Executive is a Specified Employee, as
defined in this Agreement, as of the Executive’s Termination Date, the Employers
may not make such distributions to the Executive before a date that is six
months after the date of the Executive’s Termination Date or, if earlier, the
date of the Executive’s death (the “Six-Month Delay”). The Employers shall
accumulate payments to which the Executive would otherwise be entitled during
the first six

-6-



--------------------------------------------------------------------------------



 



months following the Termination Date (the “Six-Month Delay Period”) and make
such payments on the first day of the seventh month following the Executive’s
Termination Date. Notwithstanding the Six-Month Delay set forth in this
paragraph 1(e)(vi):
     (A) To the maximum extent Section 409A or any similar or successor
provisions permit, during each month of the Six-Month Delay Period, the
Employers will pay the Executive an amount equal to the lesser of (I) the total
monthly severance for which paragraph 1(e)(ii) and (iii) provide or (II)
one-sixth of the lesser of (1) the maximum amount that Section 401(a)(17)
permits to be taken into account under a qualified plan for the year in which
the Executive’s Date of Termination occurs and (2) the sum of the Executive’s
annualized compensation based upon the annual rate of pay for services provided
to the Employers for the taxable year of the Executive preceding the taxable
year of the Executive in which the Executive’s Termination Date occurs, adjusted
for any increase during that year that the parties expected to continue
indefinitely if the Executive’s Termination Date has not occurred ; provided
that amounts paid under this sentence will count toward, and will not be in
addition to, the total payment amount the Employers have the obligation to pay
to the Executive under paragraphs 1(e)(i) and (ii) of this Agreement; and
     (B) To the maximum extent Section 409A, or any similar or successor
provisions, permits within ten days following the Executive’s Termination Date,
the Employers shall pay the Executive an amount equal to the applicable dollar
amount under Section 402(g)(1)(B) for the year in which the Executive’s
Termination Date occurred; provided that the amount the Employers pay under this
sentence may include, and need not be in addition to, the total payment amount
this Agreement requires the Employers to pay to the Executive under paragraph
1(b).
     (C) For purposes of this Agreement, “Specified Employee” has the meaning
given that term in Section 409A or any similar or successor provisions. The
Employers’ “specified employee identification date” as described in Section 409A
will be December 31 of each year, and the Employers’ “specified employee
effective date” as described in Section 409A or any similar or successor
provisions) will be February 1 of each succeeding year.
          (f) In the event that the independent registered public accounting
firm of either of the Employers or the IRS determines that any payment, coverage
or benefit provided to the Executive pursuant to this Agreement is subject to
the excise tax imposed by Sections 280G or 4999 or any successor provisions of
Sections 280G and 4999 or any interest

-7-



--------------------------------------------------------------------------------



 



or penalties the Executive incurs with respect to such excise tax, the
Employers, within 30 days thereafter, shall pay to the Executive, in addition to
any other payment, coverage or benefit due and owing under this Agreement, an
additional amount that will result in the Executive’s net after tax position,
after taking into account any interest, penalties or taxes imposed on the
amounts payable under this paragraph 1(f), upon the receipt of the payments for
which this Agreement provides be no less advantageous to the Executive than the
net after tax position to the Executive that would have been obtained had
Sections 280G and 4999 not been applicable to such payment, coverage or
benefits. Except as this Agreement otherwise provides, tax counsel, whose
selection shall be reasonably acceptable to the Executive and the Employers and
whose fees and costs shall be paid for by the Employers, shall make all
determinations under this paragraph 1(f) requires.
          (g) In the event that the independent registered public accounting
firm of either of the Employers or the IRS determines that any payment, coverage
or benefit due or owing to the Executive pursuant to this Agreement is subject
to the excise tax Section 409A imposes or any successor provision of
Section 409A or any interest or penalties, including interest imposed under
Section 409(A)(1)(B)(i)(I) of the Code, the Executive incurs as a result of the
application of such provision, the Employers, within 30 days of the date of such
impositions, shall pay to the Executive, in addition to any other payment,
coverage or benefit due and owing under this Agreement, an additional amount
that will result in the Executive’s net after tax position, after taking into
account any interest, penalties or taxes imposed on the amounts paid under this
paragraph 1(g), being no less advantageous to the Executive than the net after
tax position the Executive would have obtained had Section 409A not been
applicable to such payment, coverage or benefits. Except as this Agreement
otherwise provides, tax counsel, whose selection shall be reasonably acceptable
to the Executive and the Employers and whose fees and costs the Employers shall
pay, shall make all determinations this paragraph 1(g) requires.
          (h) The Employers and the Executive shall give any notice of
termination of this Agreement to the Executive or the Employers, as the case may
be, in accordance with the provisions of paragraph 12.
          (i) The Employers agree to reimburse the Executive for the reasonable
fees and expenses of the Executive’s attorneys and for court and related costs
in any proceeding to enforce the provisions of this Agreement in which the
Executive is successful on the merits.
     2. Duties of the Executive.
          (a) Subject to the ultimate control and discretion of the Boards, the
Executive shall serve in the Position and perform all duties and services
commensurate with the Position. Throughout the Term of this Agreement as the
same may be extended from time to time, the Executive shall perform all duties
reasonably assigned or delegated to the Executive under the By-laws of the
Employers or from time to time by the Boards consistent with the

-8-



--------------------------------------------------------------------------------



 



Position. Except for travel normally incidental and reasonably necessary to the
business of the Employers and the duties of the Executive under this Agreement,
the duties of the Executive shall be performed from an office location not
greater than 35 miles from Marietta, Pennsylvania.
          (b) The Executive shall devote substantially all of the Executive’s
business time and attention to the performance of the Executive’s duties under
this Agreement and, during the term of the Executive’s employment under this
Agreement, the Executive shall not engage in any other business enterprise that
requires any significant amount of the Executive’s personal time or attention,
unless granted the prior permission of the respective Boards, provided, however,
that this requirement for prior permission from the respective Boards shall not
apply to any business or profession in which the Executive is engaged on the
Effective Date, provided, however, that the Executive shall require the prior
permission of the respective Boards to the extent the Executive proposes to
increase substantially the amount of time he devotes to such other businesses.
The foregoing provision shall not prevent the Executive’s purchase, ownership or
sale of any interest in, or the Executive’s engaging in, any business that does
not compete with the business of the Employers or the Executive’s involvement in
charitable or community activities, provided, that the time and attention that
the Executive devotes to such business and charitable or community activities
does not materially interfere with the performance of the Executive’s duties
under this Agreement and that a material portion of the time the Executive
devotes to charitable or community activities are devoted to charitable or
community activities within the Employers’ market area and further provided that
such conduct complies in all material respects with applicable policies of the
Employers.
          (c) The Executive shall receive 30 days of vacation leave during each
calendar year with full compensation, and which the Executive may take at such
time or times, as the Executive and the Employers shall mutually determine. The
Employers shall accrue earned but unused vacation in accordance with the
Employers’ vacation policy.
     3. Compensation. For all services the Executive renders under this
Agreement:
          (a) The Employers shall pay the Executive a base salary (the “Base
Salary”) at the annual rate that the Executive is currently receiving from the
Employers, plus such other compensation as the Employers may, from time to time,
determine. The Employers shall pay such Base Salary and other compensation in
accordance with the Employers’ normal payroll practices as in effect from time
to time.
          (b) The Employers agree that the Executive shall be entitled to
participate in the Employer’s annual incentive programs, in accordance in all
material respects with applicable policies of the Employers relating to
incentive compensation for executive officers, including the objectives set
forth in the Employers’ Executive Incentive Plan.

-9-



--------------------------------------------------------------------------------



 



          (c) From and after the Effective Date and throughout the Term:
               (i) Subject to any required stockholder approval, DGI shall
annually grant the Executive options, which shall be non-qualified stock
options, to purchase not less than 150,000 shares of Class A common stock of DGI
(the “Options”) at a price per share equal to the closing price of DGI’s Class A
common stock on the NASDAQ National Market System (“NASDAQ”) on the day before
the date of the annual stock option grant (the “Exercise Price”). The Options
shall have the following other additional terms:
     (A) Each Option shall become exercisable and be vested, and remain
exercisable and vested for a term of ten years after the date of grant of its
grant, in three cumulative installments as follows:
          (1) the first installment of each option, consisting of 50,000 shares
of DGI Class A common stock, shall become exercisable from and after the nine
months following the date of such grant;
          (2) the second installment of each option, consisting of 50,000 shares
of DGI Class A common stock, shall become exercisable from and after the second
anniversary of the date of such grant; and
          (3) the third installment of each option, consisting of 50,000 shares
of DGI Class A common stock, shall become exercisable from, and after the third
anniversary of the date of such grant.
               (ii) The Options shall become immediately vested and exercisable
and shall remain exercisable for the remainder of the original term of such
options in the event of (A) a Change of Control, (B) the Employers terminate
this Agreement without Cause or (C) the Executive terminates this Agreement for
Good Reason;
               (iii) Any unvested Options shall terminate immediately in the
event of (A) the Employers terminate the employment of the Executive under this
Agreement for Cause or (B) the Executive terminates the Executive’s employment
under this Agreement without Good Reason;
               (iv) The Options shall remain exercisable until the earlier of
the expiration of their respective terms or three years after the Employers
terminate this Agreement because of the Executive’s death, Permanent Disability
or retirement, and the Options shall become immediately vested and exercisable
if such termination occurs during the 270 days the preceding consummation of a
Change of Control;
               (v) The Executive may transfer some or all of the Options by gift
to members of the Executive’s immediate family or to entities that such family
members control or by will or by the laws of descent and distribution;

-10-



--------------------------------------------------------------------------------



 



               (vi) In the event that, after the Effective Date, the outstanding
shares of DGI’s Class A common stock subject to the Options increase or decrease
or are changed into or exchanged for a different kind or number of shares of DGI
or other securities of DGI or of another corporation by reason of a
reorganization, merger, consolidation, reclassification, stock split, reverse
stock split, stock dividend or combination of shares of DGI’s Class A common
stock, the Board of Directors of DGI shall make an appropriate and equitable
adjustment in the number and kind of shares as to which the Options or the
remaining portion of the Options then unexercised shall be exercisable and in
the Exercise Price. DGI shall make such adjustment in the Options without any
change in the total price applicable to the unexercised portion of the Options,
except for any change in aggregate exercise price that results from the
rounding-off of share amounts or prices and with any necessary corresponding
adjustment in the Exercise Price. In the event DGI from time to time after the
Effective Date DGI issues shares of its Class A common stock at a price less
than the then prevailing market price on NASDAQ on the date of any such issuance
(the “Prevailing Market Price”), the Board of Directors of DGI shall reduce the
Exercise Price of that portion of the Options not then exercised to the price
determined by multiplying the Exercise Price as then in effect by a fraction,
the numerator of which shall be that price per share at which DGI issued its
Class A Common Stock at a price less than the Prevailing Market Price and the
denominator of which shall be such Prevailing Market Price. Any such adjustment
that the Board of Directors of DGI makes shall be final and binding upon the
Executive, DGI and their respective successors in interest;
               (vii) if DGI adopts an option plan for its employees and such
option plan contains terms more favorable to the optionees under such plan than
the terms of the Options granted to the Executive as set forth in this
Agreement, then, in such event, the terms of the Options shall adjust so that
the terms of the Options incorporate the more favorable provision of such option
plan; and
               (viii) Subject to any required stockholder approval, DGI shall
promptly file a Form S-8 registration statement with the Securities and Exchange
Commission and shall use its commercially reasonable efforts to cause such
registration statement to remain effective for as long as any of the Options
remain outstanding.
          (d) The compensation that the Employers agree to pay to the Executive
in this paragraph 3 shall be in addition to such rights as the Executive may
have, during the Executive’s employment under this Agreement or after such
employment, to participate in and receive benefits from or under any benefit
plans the Employers may in their discretion establish for their employees or
executives, including, but not limited to, employment benefit plans either of
the Employers maintain now or in the future, and specifically including the
Stock Option Plan and group health insurance, life insurance and disability
insurance plans. To the extent the Executive incurs a tax liability as a result
of any of such benefits, the Executive shall be solely responsible for such
taxes.

-11-



--------------------------------------------------------------------------------



 



          (e) The parties acknowledge that Towers Watson is in the process of
evaluating the compensation and employee benefit plans the Employers make
available to their senior executive officers. To the extent the respective
boards of directors of the Employers, based upon the recommendations of Towers
Watson, to approve the enhancement the compensation and other benefits the
Employers make available to their senior executive officers, the Employers and
the Executive agree to negotiate in good faith and to execute an amendment to
this Agreement that would appropriately reflect any such enhancements.
     4. Expenses. The Employers shall promptly reimburse the Executive for all
reasonable expenses the Executive pays or incurs in connection with the
performance of the Executive’s duties and responsibilities under this Agreement,
upon presentation of expense vouchers or other appropriate documentation
therefor.
     5. Consulting Services. Unless the Employers have terminated the employment
of the Executive under this Agreement for Cause, the Death or the Permanent
Disability of the Executive, the Executive has terminated the Executive’s
employment under this Agreement for Good Reason, or the date on which the
Executive no longer serves as President and Chief Executive Officer of the
Employers, and in the absence of the death or Permanent Disability of the
Executive, the Employers expressly contemplate that upon the earlier of the
expiration of the Term of this Agreement or the date on which the Executive
terminates his employment under this Agreement for Good Reason, the Executive
shall serve as a consultant to the Employers under the terms and conditions of
the Consulting Agreement.
     6. Indemnification. Notwithstanding anything in the Employers’ respective
certificates or articles of incorporation or their By-laws to the contrary, the
Employers shall at all times indemnify the Executive during the Executive’s
employment by the Employers or while the Executive is providing consulting
services to the Employers, and thereafter, to the fullest extent applicable law
permits for any matter in any way relating to the Executive’s employment by,
consultation with or other affiliation with the Employers or its subsidiaries;
provided, however, that if the Employers shall have terminated the Executive’s
employment under this Agreement for Cause, then, except to the extent otherwise
required by law, the Employers shall have no obligation whatsoever to indemnify
the Executive for any claim arising out of the matter for which the Employer
shall have terminated Executive’s employment under this Agreement for Cause or
for any conduct of the Executive not within the scope of the Executive’s duties
under this Agreement.
     7. Confidential Information. The Executive understands that, in the course
of the Executive’s employment by the Employers, the Executive will receive
confidential information concerning the business of the Employers and that the
Employers desire to protect. The Executive agrees that the Executive will not at
any time during or after the period of the Executive’s employment by the
Employers reveal to anyone outside the Employers, or use for the Executive’s own
benefit, any such information that the Employers

-12-



--------------------------------------------------------------------------------



 



have designated as confidential or that the Executive understood to be
confidential without specific designation by the Employers. Upon termination of
the employment of the Executive under this Agreement, and upon the request of
the Employers, the Executive shall promptly deliver to the Employers any and all
written materials, records and documents, including all copies of such written
materials, documents and records, the Executive made or that come into the
Executive’s possession during the Term and that the Executive retained contain
or concern confidential information of the Employers and all other written
materials the Employers furnished to the Executive for the Executive’s use
during the Term, including all copies of such written materials, documents and
records, whether of a confidential nature or otherwise.
     8. Non-Competition.
          (a) For the purposes of this Agreement, the term “Competitive
Enterprise” shall mean any insurance company, insurance holding company, federal
or state-chartered bank, savings and loan association, savings bank, credit
union, consumer finance company, bank holding company, savings and loan holding
company, unitary holding company, financial holding company or any of the
foregoing types of entities in the process of organization or application for
federal or state regulatory approval and shall also include other providers of
financial services and entities that offer financial services or products with
which the Employers or their respective subsidiaries or affiliates currently
offer or may in the future offer.
          (b) For a period of two years (the “Restricted Period”) immediately
following the Employers’ termination of the Executive’s employment under this
Agreement for Cause or the Executive’s termination of his employment under this
Agreement for other than Good Reason, the Executive shall not, provided that the
Employers remain in compliance with their respective obligations under this
Agreement:
               (i) serve as a director, officer, employee or agent of, or act as
a consultant or advisor to, any Competitive Enterprise in any city or county in
which the Employers or their respective subsidiaries or affiliates are then
conducting business or maintain an office or have publicly announced their
intention to conduct business or maintain an office;
               (ii) in any way, directly or indirectly, solicit, divert or
contact any existing or potential customer or business of the Employers or any
of their respective subsidiaries or affiliates that the Executive solicited,
became aware of or transacted business with during the Employers’ employment of
the Executive for the purpose of selling any financial services or products that
compete with the financial services or products the Employers or their
respective subsidiaries and affiliates currently offer or in the future, may
offer or solicit or assist in the employment of any employee of the Employers or
their

-13-



--------------------------------------------------------------------------------



 



respective subsidiaries or affiliates for the purpose of becoming an employee of
or otherwise provide services for any Competitive Enterprise.
     9. Representation and Warranty of the Executive. The Executive represents
and warrants that the Executive is not under any obligation, contractual or
otherwise, to any other firm or corporation, which would prevent the Executive’s
performance of the terms of this Agreement.
     10. Entire Agreement; Amendment. This Agreement and the Consulting
Agreement contain the entire agreement between the Employers and the Executive
with respect to the subject matter of this Agreement, and may not be amended,
waived, changed, modified or discharged except by an instrument in writing
executed by the Employers and the Executive.
     11. Assignability. The services of the Executive under this Agreement are
personal in nature, and the Employers may not assign the rights or obligations
of the Executive under this Agreement, whether by operation of law or otherwise,
without the Executive’s prior written consent. This Agreement shall be binding
upon, and inure to the benefit of, the Employers and their permitted successors
and assigns under this Agreement. This Agreement shall not be assignable by the
Executive, but shall inure to the benefit of the Executive’s heirs, executors,
administrators and personal representatives.
     12. Notice. Any notice that a party to this Agreement may give under this
Agreement shall be in writing and be deemed given when hand delivered and
acknowledged or, if mailed, one day after mailing by registered or certified
mail, return receipt requested, or if delivered by an overnight delivery
service, one day after the notice is delivered to such service, to the Employers
or the Executive at their respective addresses stated in the preamble to this
Agreement, or at such other address as either party may by similar notice
designate.
     13. Specific Performance. The Employers and the Executive agree that
irreparable damage would occur in the event that any of the provisions of
paragraphs 7 or 8 of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Employers and the Executive shall have the right to an injunction or injunctions
to prevent breaches of such paragraphs 7 or 8 and to enforce specifically the
terms and provisions of such paragraphs 7 or 8, this being in addition to any
other remedy to which the Employers or the Executive are entitled at law or in
equity.
     14. No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, shall confer upon any person or entity other than the Employers and the
Executive (and the Executive’s heirs, executors, administrators and personal
representatives) any rights or remedies of any nature under or by reason of this
Agreement.

-14-



--------------------------------------------------------------------------------



 



     15. Successor Liability. The Employers shall require any successor, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Employers to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Employers would be required to perform it if no such succession had
taken place.
     16. Mitigation. The Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation the Executive earns as the result of
employment by another employer or by retirement benefits payable after the
termination of this Agreement, except that the Employers shall not be required
to provide the Executive and the Executive’s eligible dependents with medical
insurance coverage as long as the Executive and the Executive’s eligible
dependents are receiving comparable medical insurance coverage from another
employer.
     17. Waiver of Breach. The failure at any time to enforce or exercise any
right under any of the provisions of this Agreement or to require at any time
performance by the other parties of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part of this Agreement, or the right of any party
hereafter to enforce or exercise its rights under each and every provision in
accordance with the terms of this Agreement.
     18. No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this paragraph 18 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Executive or the Executive’s estate and their
assigning any rights hereunder to the person or persons entitled to such rights.
     19. Severability. The invalidity or unenforceability of any term, phrase,
clause, paragraph, restriction, covenant, agreement or other provision of this
Agreement shall in no way affect the validity or enforceability of any other
provision, or any part of this Agreement, but this Agreement shall be construed
as if such invalid or unenforceable term, phrase, clause, paragraph,
restriction, covenant, agreement or other provision had never been contained in
this Agreement unless the deletion of such term, phrase, clause, paragraph,
restriction, covenant, agreement or other provision would result in such a
material change as to cause the covenants and agreements contained in this
Agreement to be unreasonable or would materially and adversely frustrate the
objectives of the Employers and the Executive as expressed in this Agreement.

-15-



--------------------------------------------------------------------------------



 



     20. Construction. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflict of laws. All headings in this Agreement
have been inserted solely for convenience of reference only, are not to be
considered a part of this Agreement and shall not affect the interpretation of
any of the provisions of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            DONEGAL MUTUAL INSURANCE COMPANY
      By:   /s/ Kevin G. Burke         Kevin G. Burke, Senior Vice President,   
    Human Resources        DONEGAL GROUP INC.
      By:   /s/ Jeffrey D. Miller         Jeffrey D. Miller, Senior Vice
President and        Chief Financial Officer              /s/ Donald H. Nikolaus
      Donald H. Nikolaus           

-16-